Sewell, J. (dissenting):
I dissent. It is well settled. that the conclusive character of a judgment extends only to the precise issues which were tried in the former action ; that they must be identical in each action, not merely in name, but in-fact and in substance, and that a party seeking to avail lnmself of a former judgment as conclusive evidence' or- as a bar in' a subsequent action, must show affirmatively that the question involved in the second action was material and actually determined *193in the former. (Stowell v. Chamberlain, 60 N. Y. 272; Reynolds v. Ætna Life Ins. Co., 160 id. 635.)
A former judgment is final only as to facts which were actually litigated and decided and which have such a relation to the issue that their determination was necessary to its determination. (Stannard v. Hubbell, 123 N. Y. 520 ; Matter of Locust Ave., 185 id. 115.)
It does not prevent a relitigation of a fact put in issue by the pleadings and litigated and decided in a prior action, if the fact was irrelevant to the issue therein and did not enter into and was not involved in the final judgment. (Springer v. Bien, 128 N. Y. 99 ; Stokes v. Stokes, 155 id. 581.)
“ ‘Although a decree in express terms purports to affirm a particular factj or rule of law, yet if such fact or rule of law was immaterial to the issue, and the controversy did not turn upon it, the decree will not conclude the parties thereto.’ ” (Stokes v. Foote, 172 N. Y. 341.) Applying the principles of these decisions to the question presented it is obvious that the former judgment is not a bar to the maintenance of this action, or evidence upon the questions in issue: .
In the former action there was but one cause of action stated in the complaint. That cause of action was not for conversion but for trespass. The only question necessarily determined therein was, that the defendant did not wrongfully enter upon the plaintiff’s land and cut down and carry away the wood, trees and timber standing thereon. If the allegation of conversion had been omitted there would have been an ample statement of facts constituting a cause of action for trespass and its insertion did not change or affect the nature of the action. (Graves v. Waite, 59 N. Y. 156; Greentree v. Rosenstock, 61 id. 583; Tuers v. Tuers, 100 id. 196.) The plaintiff could have admitted upon the trial that the defendant did not convert any of the wood, trees or timber, and yet, if he had proven the other allegations of the complaint, he could have maintained the action. It is true that it was material to show the value of the wood, trees and timber as they stood upon the land, if their value could be measured and ascertained without reference to the value of the land, but it has never been held that a judgment is res judicata as to all the litigated facts and all the evidence which *194one party or the other may choose to introduce upon the- trial, however important the evidence may have been. It follows that the learned trial justice correctly held that the plaintiff’s right to recover in this actioh was not controlled or affected in any way by the judgment in the'former action.
I am, thérefore, of opinion that the judgment and order appealed from should be affirmed, with costs.
Chester, J., concurred.
Judgment and order reversed on law and facts and.new trial granted, with costs to appellant to abide event.